Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 17, 2021

                                       No. 04-21-00276-CV

                          IN THE INTEREST OF M.C.L., A CHILD

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-00477
                       The Honorable Kimberly Burley, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this court within 180 days of the date the notice of appeal is filed.
Tex. R. Jud. Admin. 6.2. Appellant filed her notice of appeal on July 7, 2021. The reporter’s
record was due on July 27, 2021, but has not been filed. On August 2, 2021, this court notified
the court reporter responsible for preparing the record, Ms. Angie Jimenez, that the reporter’s
record was late. Ms. Jimenez was directed to file a notification of late record if she had not
received payment or to file the reporter’s record no later than five days from the date of our
letter. Otherwise, the reporter’s record was due no later than ten days from the date of our letter.
Neither a notification of late record nor the reporter’s record have been filed by the extended
deadline.

         It is therefore ORDERED that Ms. Jimenez file the reporter’s record in this court no
later than August 27, 2021. If the record is not received by such date, an order may be issued
directing Ms. Jimenez to appear before this court in person and show cause why she should not
be held in contempt for failing to file the record. The clerk of this court shall cause a copy of this
order to be served on Ms. Jimenez by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery. Because “[t]he trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed,” Tex. R. App. P. 35.3(c),
the clerk of this court is directed to serve a copy of this order on the Honorable Kimberly Burley,
Judge of the 285th Judicial District Court.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court